UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported:) June 2, 2015 Tandy Leather Factory, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation 1-12368 75-2543540 (Commission File Number) (IRS Employer Identification Number) 1900 Southeast Loop 820, Fort Worth, Texas (Address of principal executive offices) (Zip Code) (817) 872-3200 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The Company’s annual meeting of stockholders was held on June 2, 2015.The two proposals considered at the annual meeting were voted on as follows: Proposal 1:The election of nine directors for the ensuing year.The number of votes cast for and withheld for each nominee for director is set forth below: Nominee: For: Withheld: Mark Angus Jefferson Gramm Shannon L. Greene T. Field Lange Joseph R. Mannes L. Edward Martin III Jon Thompson William M. Warren J. Bryan Wilkinson Proposal 2:Advisory vote regarding executive compensation.The number of votes cast for and against this proposal, as well as the number of abstentions with respect to this proposal, are set forth below: For: Against: Abstain: SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TANDY LEATHER FACTORY, INC. Date:June 4, 2015 By: /s/ Jon Thompson Jon Thompson, Chief Executive Officer and President
